Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "claim 24" in line 1.  There is insufficient antecedent basis for this limitation in the claim.	
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 25 (as best understood), 26-31, 35, 38, 39, and 41 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sorkin 7,322,158. Sorkin discloses  A roof equipment support comprising: a platform; a pair of sidewalls extending from the platform; a top wall extending between the pair of sidewalls and offset from the platform, wherein the platform, the pair of sidewalls, and the top wall define an interior cavity that extends a length of the support from a first end to a second end, and wherein the cavity is open at both the first end and the second end; and a pair of strut extensions extending  from the top wall, wherein each of the pair of strut extensions comprises a hook at a distal end, wherein the pair of strut extensions and the top wall define a channel that extends the length of the support, wherein an angle between the platform and at least one of the pair of sidewalls within the interior cavity is an acute angle, and wherein the platform, the pair of sidewalls, the top wall, and the pair of strut extensions are unitary; The roof equipment support of claim 21, wherein a cross-sectional profile of the support is constant along the length of the support; The roof equipment support of claim 21, wherein the platform, the pair of sidewalls, the top wall, and the pair of strut extensions are formed from the same material in an extrusion process; The roof equipment support of claim 24, wherein a cross-section of the interior cavity has a trapezoidal shape; The roof equipment support of claim 21, wherein a width of the platform is greater than a spacing between the pair of sidewalls proximate the platform; The roof equipment support of claim 21, wherein a width of the top wall is less than a spacing between the pair of sidewalls proximate the platform; The roof equipment  
The roof equipment support of claim 28, wherein the platform, the top surface, the first side surface, and the second side surface form a trapezoidal cross-sectional profile.  
The roof equipment support of claim 28, wherein each hook of the pair of strut extensions faces the other hook of the pair of strut extensions; The roof equipment support of claim 28, wherein one or more of a bottom surface of the platform, the top surface, the first side surface, and the second side surface are planar surfaces;  
A roof equipment support comprising: a first wall having a first width; a second wall having a second width and spaced from the first wall, the second width less than the first width; a third wall extending between the first wall and the second wall, the third wall extending at an acute angle from the first wall; 115955123.14U.S. Patent Application Serial No. 17/319,877 Amendment datedReply to Office Action of October 22, 2021a fourth wall extending between the 
The roof equipment support of claim 35, wherein the third wall and the fourth wall are all planar walls, and wherein the third wall115955123.15U.S. Patent Application Serial No. 17/319,877 Amendment datedReply to Office Action of October 22, 2021and the fourth wall each comprises an uninterrupted outer surface between the first end and the second end; The roof equipment support of claim 35, further comprising: at least one support wall extending 
[AltContent: textbox (strut extensions 
top wall/surface (wall of 20)
sidewalls/surfaces (42/44)
lumen (54, 56, 58, 60)
platform (12))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd wall
3rd wall
4th wall
1st wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (channel (20))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (hooks at end of extension)]                                  
    PNG
    media_image1.png
    545
    353
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    642
    420
    media_image2.png
    Greyscale

Claim(s) 21-23, 25 (as best understood), 26-31, 35, 38, 39, and 41 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sorkin 6,684,594. Sorkin discloses  A roof equipment support comprising: a platform; a pair of sidewalls extending from the platform; a top wall extending between the pair of sidewalls and offset from the platform, wherein the platform, the pair of sidewalls, and the top wall define an interior cavity that extends a length of the support from a first end to a second end, and wherein the cavity is open at both the first end and the second end; and a pair of strut extensions extending  from the top wall, wherein each of the pair of strut extensions comprises a hook at a distal end, wherein the pair of strut extensions and the top wall define a channel that extends the length of the support, wherein an angle between the platform  

The roof equipment support of claim 28, wherein each hook of the pair of strut extensions faces the other hook of the pair of strut extensions; The roof equipment support of claim 28, wherein one or more of a bottom surface of the platform, the top surface, the first side surface, and the second side surface are planar surfaces;  
A roof equipment support comprising: a first wall having a first width; a second wall having a second width and spaced from the first wall, the second width less than the first width; a third wall extending between the first wall and the second wall, the third wall extending at an acute angle from the first wall; 115955123.14U.S. Patent Application Serial No. 17/319,877 Amendment datedReply to Office Action of October 22, 2021a fourth wall extending between the first wall and the second wall opposite of the third wall, the fourth wall extending at an acute angle from the first wall; a first strut extension extending from a connection between the third wall and the second wall, the first strut extension being orthogonal to both the first wall and the second wall, wherein a distal end of the first strut extension has a first hook; a second strut extension extending from a connection between the fourth wall and the second wall, the second strut extension being orthogonal to both the first wall and the second wall, wherein a distal end of the second strut extension has a second hook; and a channel defined by the second wall, the first strut extension, and the second strut extension configured to support rooftop equipment, wherein at least the first wall, the second wall, the third wall, and the fourth wall define an interior cavity that extends a length of the support from a first end to a second end, and wherein the cavity is open at both the first end and the second end; The roof equipment support of claim 35, further comprising one or more pads coupled to the first wall opposite the third wall 
The roof equipment support of claim 35, wherein the third wall and the fourth wall are all planar walls, and wherein the third wall115955123.15U.S. Patent Application Serial No. 17/319,877 Amendment datedReply to Office Action of October 22, 2021and the fourth wall each comprises an uninterrupted outer surface between the first end and the second end; The roof equipment support of claim 35, further comprising: at least one support wall extending between the third wall and the fourth wall, wherein the at least one support wall divides the interior cavity into at least two lumens.  
[AltContent: arrow][AltContent: textbox (strut extension (44,42)
hooks (56,52)
channel
top wall
sidewalls (26)/side surfaces
lumens (60, 62) 
platform (12))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (second  wall 
third wall
fourth wall
cavity
first wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                                                
    PNG
    media_image3.png
    368
    212
    media_image3.png
    Greyscale


[AltContent: arrow][AltContent: textbox (top surface/wall)]                     
    PNG
    media_image4.png
    411
    313
    media_image4.png
    Greyscale

Claim(s) 21-23, 25 (25 as best undertood), 26-31, 35, 37-39, and 40 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Anselmo 9,431,802. Anselmo discloses a roof equipment support comprising: a platform; a pair of sidewalls extending from the platform; a top wall extending between the pair of sidewalls and offset from the platform, wherein the platform, the pair of sidewalls, and the top wall define an interior cavity that extends a length of the support from a first end to a second end, and wherein the cavity is open at both the first end and the second end; and a pair of strut extensions extending  from the top wall, wherein each of the pair of strut extensions comprises a hook at a distal end, wherein the pair of strut extensions and the top wall define a channel that extends the length of the support, wherein an angle between the platform and at least one of the pair of sidewalls within the interior cavity is an acute angle, and wherein the platform, the pair of sidewalls, the top wall, and the pair of strut extensions are unitary; The roof equipment support of claim 21, wherein a cross-sectional profile of the support is constant along the length of the support; The roof equipment support of claim 21, wherein the platform, the pair of sidewalls, the top wall, and the pair of strut extensions are formed from the same material in an extrusion  
The roof equipment support of claim 28, wherein the platform, the top surface, the first side surface, and the second side surface form a trapezoidal cross-sectional profile.  
The roof equipment support of claim 28, wherein each hook of the pair of strut extensions faces the other hook of the pair of strut extensions; The roof equipment support of claim 28, wherein one or more of a bottom surface of the platform, the top surface, the first side surface, and the second side surface are planar surfaces;  


[AltContent: textbox (hooks(30)
strut extension (16)
top wall
sidewalls/side surfaces 
cavity
 platform
pads)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (channel
second wall
third wall
fourth wall
first wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                                          
    PNG
    media_image5.png
    283
    560
    media_image5.png
    Greyscale




Claim(s) 21-23, 25 (as best understood), 26-31, 35, 38, and 39 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yelsma 3,471,987. Yelsma discloses a roof equipment support comprising: a platform; a pair of sidewalls extending from the platform; a top wall extending between the pair of sidewalls and offset from the platform, wherein the platform, the pair of sidewalls, and the top wall define an interior cavity that extends a length of the support from a first end to a second end, and wherein the cavity is open at both the first end and the second end; and a pair of strut extensions extending  from the top wall, wherein each of the pair of strut extensions comprises a hook at a distal end, wherein the pair of strut extensions and the top wall define a channel that extends the length of the support, wherein an angle between the platform and at least one of the pair of sidewalls within the interior cavity is an acute angle, and wherein the platform, the pair of sidewalls, the top wall, and the pair of strut extensions  
The roof equipment support of claim 28, wherein the platform, the top surface, the first side surface, and the second side surface form a trapezoidal cross-sectional profile.  

A roof equipment support comprising: a first wall having a first width; a second wall having a second width and spaced from the first wall, the second width less than the first width; a third wall extending between the first wall and the second wall, the third wall extending at an acute angle from the first wall; 115955123.14U.S. Patent Application Serial No. 17/319,877Amendment datedReply to Office Action of October 22, 2021a fourth wall extending between the first wall and the second wall opposite of the third wall, the fourth wall extending at an acute angle from the first wall; a first strut extension extending from a connection between the third wall and the second wall, the first strut extension being orthogonal to both the first wall and the second wall, wherein a distal end of the first strut extension has a first hook; a second strut extension extending from a connection between the fourth wall and the second wall, the second strut extension being orthogonal to both the first wall and the second wall, wherein a distal end of the second strut extension has a second hook; and a channel defined by the second wall, the first strut extension, and the second strut extension configured to support rooftop equipment, wherein at least the first wall, the second wall, the third wall, and the fourth wall define an interior cavity that extends a length of the support from a first end to a second end, and wherein the cavity is open at both the first end and the second end; The roof equipment support of claim 35, further comprising one or more pads coupled to the first wall opposite the third wall and the fourth wall; The roof equipment support of claim 35, wherein the first wall, the second wall, the third wall, the fourth wall, the first strut extension, and the second strut 
[AltContent: textbox (strut extensions
top wall/surface
sidewall/side surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (hook
channel
cavity
sidewall/side surface
platform)]                                                   
    PNG
    media_image6.png
    207
    197
    media_image6.png
    Greyscale


[AltContent: textbox (fourth wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (second wall
third wall
first wall)]                                               
    PNG
    media_image6.png
    207
    197
    media_image6.png
    Greyscale

Claim(s) 21-23, 25-31, 35, and 38-40 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Turner 2012/0025034. Turner discloses a roof equipment support comprising: a platform; a pair of sidewalls extending from the platform; a top wall extending between the pair of sidewalls and offset from the platform, wherein the platform, the pair of sidewalls, and the top wall define an interior cavity that extends a length of the support from a first end to a second end, and wherein the cavity is open at both the first end and the second end; and a pair of strut extensions extending  from the top wall, wherein each of the pair of strut extensions comprises a hook at a distal end, wherein the pair of strut extensions and the top wall define a channel that extends the  

The roof equipment support of claim 28, wherein each hook of the pair of strut extensions faces the other hook of the pair of strut extensions; The roof equipment support of claim 28, wherein one or more of a bottom surface of the platform, the top surface, the first side surface, and the second side surface are planar surfaces;  
A roof equipment support comprising: a first wall having a first width; a second wall having a second width and spaced from the first wall, the second width less than the first width; a third wall extending between the first wall and the second wall, the third wall extending at an acute angle from the first wall; 115955123.14U.S. Patent Application Serial No. 17/319,877 Amendment datedReply to Office Action of October 22, 2021a fourth wall extending between the first wall and the second wall opposite of the third wall, the fourth wall extending at an acute angle from the first wall; a first strut extension extending from a connection between the third wall and the second wall, the first strut extension being orthogonal to both the first wall and the second wall, wherein a distal end of the first strut extension has a first hook; a second strut extension extending from a connection between the fourth wall and the second wall, the second strut extension being orthogonal to both the first wall and the second wall, wherein a distal end of the second strut extension has a second hook; and a channel defined by the second wall, the first strut extension, and the second strut extension configured to support rooftop equipment, wherein at least the first wall, the second wall, the third wall, and the fourth wall define an interior cavity that extends a length of the support from a first end to a second end, and wherein the cavity is open at both the first end and the second end; The roof equipment support of claim 35, further comprising one or more pads coupled to the first wall opposite the third wall 
The roof equipment support of claim 35, wherein the third wall and the fourth wall are all planar walls, and wherein the third wall115955123.15U.S. Patent Application Serial No. 17/319,877 Amendment datedReply to Office Action of October 22, 2021and the fourth wall each comprises an uninterrupted outer surface between the first end and the second end.
[AltContent: textbox (extension
channel
second wall
third wall
sidewalls/side surfaces 
first wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (hooks
extensions
top wall/surface
fourth wall
    cavity
platform)][AltContent: arrow][AltContent: arrow][AltContent: arrow]                                        
    PNG
    media_image7.png
    504
    481
    media_image7.png
    Greyscale



Claim(s) 21-23, 25-29, 31, 35, 38, 39, 41, and 42 is/are rejected under 35 U.S.C. 102(a (1) as being anticipated by Hardy Jr. et al. (Hardy) 2004/0031228. Hardy A roof equipment support comprising: a platform; a pair of sidewalls extending from the platform; a top wall extending between the pair of sidewalls and offset from the platform, wherein the platform, the pair of sidewalls, and the top wall define an interior cavity that  by the second wall, the first strut extension, and the second strut extension configured to support rooftop equipment, wherein at least the first wall, the second wall, the third wall, and the fourth wall define an interior cavity that extends a length of the support from a first end to a second end, and wherein the cavity is open at both the first end and the second end; the roof equipment support of claim 35, wherein the first wall, the second wall, the third wall, the fourth wall, the first strut extension, and .

[AltContent: textbox (hook
strut extension
sidewall/first side surface (60)
 )][AltContent: textbox (hook(53A/53B)
strut extension(56A/65B)
top wall/surface(32)
sidewall/second side surface 
platform(61))][AltContent: arrow][AltContent: textbox ( lumen)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                                             
    PNG
    media_image8.png
    710
    536
    media_image8.png
    Greyscale




[AltContent: arrow][AltContent: textbox (U-shaped channel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (pipe rest portion)][AltContent: textbox (top surface/wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (strut extension)][AltContent: arrow][AltContent: textbox (lumen)][AltContent: textbox (support wall being substantially V-shaped )][AltContent: arrow][AltContent: textbox (lumen)][AltContent: textbox (support wall
substantially V-shaped.  )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                                     
    PNG
    media_image9.png
    571
    438
    media_image9.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner 2012/0025034. Turner discloses all of the limitations of the claimed invention except for the pair of strut extensions and the top surface define a U-shaped channel having a 1-5/8 inch by 1-5/8 inch square width and height with an opening defined between the distal ends of the pair of strut extensions; wherein the monolithic body has a height defined from the platform to a top of the pair of strut extensions, the height being greater than four inches. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the pair of strut extensions and the top surface define a U-shaped channel having a 1-5/8 inch by 1-5/8 inch square width and height with an opening defined between the distal ends of the pair of strut extensions; wherein the monolithic body has a height defined from the platform to a top of the pair of strut extensions, the height being greater than four inches since, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner 2012/0025034.  Turner discloses all of the limitations of the claimed invention except for the monolithic body is formed from aluminum. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the monolithic body is formed from aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional supports for supporting objects on a roof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631